STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement ("Agreement") is made as of September 1, 2008, by
Zhanpeng Wang, an individual ("Buyer"), and NCN Group Limited, a British Virgin
Islands corporation and wholly-owned subsidiary of Network CN Inc. ("Seller").


RECITALS


Seller desires to sell, and Buyer desires to purchase, all of the issued and
outstanding shares (the "Shares") of capital stock of NCN Management Services
Limited, a British Virgin Islands corporation (the "Company"), for the
consideration and on the terms set forth in this Agreement.


AGREEMENT


The parties, intending to be legally bound, agree as follows:


1.             DEFINITIONS


For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:


"Acquired Companies"--the Company and its subsidiaries which includes NCN Hotels
Investment Limited, a British Virgin Islands corporation and NCN Pacific Hotels
Limited, a British Virgin Islands corporation, and the Company’s 55% interest
(through trust) in Guangdong Tianma International Travel Service Co., Ltd., a
PRC corporation (“Tianma”).


"Balance Sheet"--as defined in Section 3.4.


"Best Efforts"--the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to ensure that such result is achieved as
expeditiously as possible ; provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.


"Buyer"--as defined in the first paragraph of this Agreement.


"Closing"--as defined in Section 2.3.


"Closing Date"--the date and time as of which the Closing actually takes place.


"Company"--as defined in the Recitals of this Agreement.


"Contemplated Transactions"--all of the transactions contemplated by this
Agreement, including:


(a)           the sale of the Shares by Seller to Buyer;


- 1 -

--------------------------------------------------------------------------------


 
(b)           the performance by Buyer and Seller of their respective covenants
and obligations under this Agreement; and


(c)           Buyer's acquisition and ownership of the Shares and exercise of
control over the Acquired Companies.


"Damages"--as defined in Section 10.2.


"Encumbrance"--any charge, claim, condition, equitable interest, lien, option,
pledge, security interest, right of first refusal, or restriction of any kind.


"GAAP"--generally accepted United States accounting principles, applied on a
basis consistent basis.


"Governmental Authorization"--any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.


"Governmental Body"—any federal, state, local, municipal, or other government
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature over
the parties or the Acquired Companies.


"Legal Requirement"--any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, regulation, statute, or treaty.


"Order"--any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.


"Ordinary Course of Business"--an action taken by a Person will be deemed to
have been taken in the "Ordinary Course of Business" only if:


(a)           such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person; and


(b)           such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority).


"Organizational Documents"--(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of a Person; and (e) any amendment to any of the foregoing.
 
- 2 -

--------------------------------------------------------------------------------




"Person"--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.


"Proceeding"--any action, hearing, litigation, or suit commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental Body.


"Representative"--with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.


"Securities Act"--the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.


"Seller"--as defined in the first paragraph of this Agreement.


"Shares"--as defined in the Recitals of this Agreement.


"Threatened"--a Proceeding will be deemed to have been "Threatened" if any
demand or statement has been made or any notice has been given.


2.             SALE AND TRANSFER OF SHARES; CLOSING


2.1           SHARES


Subject to the terms and conditions of this Agreement, at the Closing, Seller
will sell and transfer the Shares to Buyer, and Buyer will purchase the Shares
from Seller.


2.2           PURCHASE PRICE


The purchase price (the "Purchase Price") for the Shares will be HK$1,350,000.


2.3           CLOSING


The purchase and sale (the "Closing") provided for in this Agreement will take
place at the offices of Seller 21/F, Chinachem Century Tower, 178 Gloucester
Road, Hong Kong, at 10:00 a.m. (local time) on September 1, 2008 or at such
other time and place as the parties may agree. Subject to the provisions of
Section 9, failure to consummate the purchase and sale provided for in this
Agreement on the date and time and at the place determined pursuant to this
Section 2.3 will not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement.


2.4           CLOSING OBLIGATIONS


At the Closing:


(a)           Seller will deliver to Buyer:
 
- 3 -

--------------------------------------------------------------------------------




(i)           a copy of the original Register of Members of the Company showing
Seller as the sole registered legal owner of the Shares in the Company; and


(ii)           a certificate executed by Seller to the effect that each of
Seller's representations and warranties in this Agreement was accurate in all
respects as of the date of this Agreement and is accurate in all respects as of
the Closing Date as if made on the Closing Date; and


(b)           Buyer will deliver to Seller:


(i)           the Purchase Price in immediately available funds by bank
cashier's or certified check payable to the order of or by wire transfer to
accounts specified by Seller; and


(ii)           a certificate executed by Buyer to the effect that each of
Buyer's representations and warranties in this Agreement was accurate in all
respects as of the date of this Agreement and is accurate in all respects as of
the Closing Date as if made on the Closing Date.


3.             REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer as follows:


3.1           ORGANIZATION AND GOOD STANDING


(a)           Each Acquired Company is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use.


(b)           Seller has delivered to Buyer copies of the Organizational
Documents of each Acquired Company, as currently in effect.


3.2           AUTHORITY; NO CONFLICT


(a)           Seller is the record and beneficial owner of the Shares free and
clear of any and all Liens. Seller has the power and authority to sell,
transfer, assign and deliver the Shares as provided in this Agreement, and such
delivery will convey to Buyer good and marketable title to such Shares, free and
clear of any and all Liens.


(b)           Neither Seller nor any Acquired Company is or will be required to
give any notice to or obtain any consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the Contemplated Transactions.
 
- 4 -

--------------------------------------------------------------------------------




3.3           CAPITALIZATION


Seller has provided to Buyer a list of the authorized and issued capital of each
Acquired Company. Seller is and will be on the Closing Date the record and
beneficial owner and holder of the Shares, free and clear of all
Encumbrances.  The former owner of Tianma holds 55% of the equity interests in
Tianma in trust for the benefit of the Company, free and clear of all
Encumbrances. There are no contracts relating to the issuance, sale, or transfer
of any equity securities or other securities of any Acquired Company. No
Acquired Company owns, or has any contract to acquire, any equity securities or
other securities of any Person (other than Acquired Companies) or any direct or
indirect equity or ownership interest in any other business.


3.4           FINANCIAL STATEMENTS


Seller has delivered to Buyer: (a) an unaudited consolidated balance sheet of
the Acquired Companies as of July 31, 2008 (the "Balance Sheet"), and the
related unaudited consolidated statements of income, changes in stockholders'
equity, and cash flow for the seven (7) month period ended July 31, 2008. Such
financial statements and notes present the financial condition and the results
of operations, changes in stockholders' equity, and cash flow of the Acquired
Companies in accordance with GAAP, subject, in the case of interim financial
statements, to normal recurring year-end adjustments and the absence of notes.


3.5           BOOKS AND RECORDS


The minute books of the Acquired Companies contain accurate and complete records
of all meetings held of, and corporate action taken by, the stockholders, the
Boards of Directors, and committees of the Boards of Directors of the Acquired
Companies, and no meeting of any such stockholders, Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Acquired Companies.


3.6           TITLE TO PROPERTIES; ENCUMBRANCES


The Acquired Companies own all the properties and assets that they purport to
own, including all of the properties and assets reflected in the Balance Sheet
(except for assets held under capitalized leases and personal property sold
since the date of the Balance Sheet in the Ordinary Course of Business).


3.7           CONDITION AND SUFFICIENCY OF ASSETS


The buildings, plants, structures, and equipment of the Acquired Companies are
adequate for the uses to which they are being put. The building, plants,
structures, and equipment of the Acquired Companies are sufficient for the
continued conduct of the Acquired Companies' businesses after the Closing in
substantially the same manner as conducted prior to the Closing.


3.8           RELATIONSHIPS WITH RELATED PERSONS


Seller does not have any interest in any real or personal property, used in the
Acquired Companies' businesses. Seller is not a party to any contract with, or
has any claim or right against, any Acquired Company after Closing.
 
- 5 -

--------------------------------------------------------------------------------




3.9           NO MATERIAL ADVERSE CHANGE


Since the date of the Balance Sheet, there has not been any material adverse
change in the business, operations, properties, assets, or condition of any
Acquired Company, and no event has occurred or circumstance exists that may
result in such a material adverse change.


3.10        COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS


(a)           each Acquired Company is in full compliance with each Legal
Requirement that is applicable to it or to the conduct or operation of its
business or the ownership or use of any of its assets;


(b)           no event has occurred or circumstance exists that (with or without
notice or lapse of time) (A) may constitute or result in a violation by any
Acquired Company of, or a failure on the part of any Acquired Company to comply
with, any Legal Requirement, or (B) may give rise to any obligation on the part
of any Acquired Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature; and


3.11         EMPLOYEES


No employee of any Acquired Company is a party to, or is otherwise bound by, any
agreement or arrangement, including any confidentiality, noncompetition, or
proprietary rights agreement, between such employee and any other Person
("Proprietary Rights Agreement") that in any way adversely affects or will
affect (i) the performance of his duties as an employee of the Acquired
Companies, or (ii) the ability of any Acquired Company to conduct its business,
including any Proprietary Rights Agreement with Seller or the Acquired Companies
by any  such employee or director. To Seller's knowledge, no key employee of any
Acquired Company intends to terminate his employment with such Acquired Company.


3.12         LEGAL PROCEEDINGS; ORDERS


Except the legal proceedings as disclosed in the latest SEC filing of Network CN
Inc., there are no other Proceedings to the knowledge of Seller:


(i)           that has been commenced by or against any Acquired Company or any
of the assets owned or used by, any Acquired Company; or


(ii)           that challenges any of the Contemplated Transactions.




3.13         ABSENCE OF CERTAIN CHANGES AND EVENTS


Since the date of the Balance Sheet, the Acquired Companies have conducted their
businesses only in the Ordinary Course of Business and there has not been any:
 
- 6 -

--------------------------------------------------------------------------------




(a)           change in any Acquired Company's authorized or issued capital
stock; grant of any stock option or right to purchase shares of capital stock of
any Acquired Company; issuance of any security convertible into such capital
stock; grant of any registration rights; purchase, redemption, retirement, or
other acquisition by any Acquired Company of any shares of any such capital
stock; or declaration or payment of any dividend or other distribution or
payment in respect of shares of capital stock;


(b)           amendment to the Organizational Documents of any Acquired Company;


(c)           payment or increase by any Acquired Company of any bonuses,
salaries, or other compensation to any stockholder, director, officer, or
(except in the Ordinary Course of Business) employee or entry into any
employment, severance, or similar contract with any director, officer, or
employee; or


(d)           sale (other than sales of inventory in the Ordinary Course of
Business), lease, or other disposition of any material asset or property of any
Acquired Company or mortgage, pledge, or imposition of any lien or other
encumbrance on any material asset or property of any Acquired Company.




3.14         BROKERS OR FINDERS


Seller has incurred no obligation or liability, contingent or otherwise, for
brokerage or finders' fees or agents' commissions or other similar payment in
connection with this Agreement.


4.           REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows:


4.1           AUTHORITY; NO CONFLICT


(a)           This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Buyer has the absolute and unrestricted right, power, and authority to execute
and deliver this Agreement and to perform its obligations under this Agreement.


(b)           Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will give
any Person the right to prevent, delay, or otherwise interfere with any of the
Contemplated Transactions pursuant to:


(i)           any Legal Requirement or Order to which Buyer may be subject; or


(ii)           any contract to which Buyer is a party or by which Buyer may be
bound.


(c)           Buyer is not and will not be required to obtain any consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.
 
- 7 -

--------------------------------------------------------------------------------




4.2           INVESTMENT INTENT


Buyer is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.


4.3           CERTAIN PROCEEDINGS


There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the Contemplated Transactions. To Buyer's
knowledge, no such Proceeding has been Threatened.


4.4           BROKERS OR FINDERS


Buyer have incurred no obligation or liability, contingent or otherwise, for
brokerage or finders' fees or agents' commissions or other similar payment in
connection with this Agreement and will indemnify and hold Seller harmless from
any such payment alleged to be due by or through Buyer as a result of the action
of Buyer.


5.           COVENANTS OF SELLER PRIOR TO CLOSING DATE


5.1           ACCESS AND INVESTIGATION


Between the date of this Agreement and the Closing Date, Seller will, and will
cause each Acquired Company and its Representatives to, (a) afford Buyer and its
Representatives and prospective lenders and their Representatives (collectively,
"Buyer's Advisors") reasonable access to each Acquired Company's personnel,
properties, contracts, books and records, and other documents and data, (b)
furnish Buyer and Buyer's Advisors with copies of all such contracts, books and
records, and other existing documents and data as Buyer may reasonably request,
and (c) furnish Buyer and Buyer's Advisors with such additional financial,
operating, and other data and information as Buyer may reasonably request.


5.2           OPERATION OF THE BUSINESSES OF THE ACQUIRED COMPANIES


Between the date of this Agreement and the Closing Date, Seller will, and will
cause each Acquired Company to:


(a)           conduct the business of such Acquired Company only in the Ordinary
Course of Business;


(b)           use its Best Efforts to preserve intact the current business
organization of such Acquired Company, keep available the services of the
current officers, employees, and agents of such Acquired Company, and maintain
the relations and good will with suppliers, customers, landlords, creditors,
employees, agents, and others having business relationships with such Acquired
Company;
 
- 8 -

--------------------------------------------------------------------------------




(c)           confer with Buyer concerning operational matters of a material
nature; and


(d)           otherwise report periodically to Buyer concerning the status of
the business, operations, and finances of such Acquired Company.


5.3           REQUIRED APPROVALS


 As promptly as practicable after the date of this Agreement, Seller will, and
will cause each Acquired Company to, make all filings required by Legal
Requirements to be made by them in order to consummate the Contemplated
Transactions. Between the date of this Agreement and the Closing Date, Seller
will, and will cause each Acquired Company to, (a) cooperate with Buyer with
respect to all filings that Buyer elects to make or is required by Legal
Requirements to make in connection with the Contemplated Transactions, and (b)
cooperate with Buyer in obtaining all consents.


5.4           BEST EFFORTS


Between the date of this Agreement and the Closing Date, Seller will use its
Best Efforts to cause the conditions in Sections 7 and 8 to be satisfied.


6.           COVENANTS OF BUYER PRIOR TO CLOSING DATE


6.1           APPROVALS OF GOVERNMENTAL BODIES


As promptly as practicable after the date of this Agreement, Buyer will make all
filings required by Legal Requirements to be made by them to consummate the
Contemplated Transactions. Between the date of this Agreement and the Closing
Date, Buyer will  cooperate with Seller with respect to all filings that Seller
are required by Legal Requirements to make in connection with the Contemplated
Transactions, and (ii) cooperate with Seller in obtaining all consents.


6.2           BEST EFFORTS


Between the date of this Agreement and the Closing Date, Buyer will use its Best
Efforts to cause the conditions in Sections 7 and 8 to be satisfied.


7.             CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE


Buyer's obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):


7.1           ACCURACY OF REPRESENTATIONS


All of Seller's representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.
 
- 9 -

--------------------------------------------------------------------------------




7.2           SELLER'S PERFORMANCE


All of the covenants and obligations that Seller are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.


7.3           NO PROCEEDINGS


Since the date of this Agreement, there must not have been commenced or
Threatened against Buyer any Proceeding (a) involving any challenge to any of
the Contemplated Transactions, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the Contemplated
Transactions.


7.4           NO PROHIBITION


Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, any applicable Legal Requirement or Order.


8.             CONDITIONS PRECEDENT TO SELLER'S  OBLIGATION TO CLOSE


Seller's obligation to sell the Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):


8.1        ACCURACY OF REPRESENTATIONS


All of Buyer's representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.


8.2           BUYER'S PERFORMANCE


All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.
 
- 10 -

--------------------------------------------------------------------------------




8.3           NO INJUNCTION


There must not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the sale of the Shares by Seller to Buyer, and (b) has
been adopted or issued, or has otherwise become effective, since the date of
this Agreement.


9.             TERMINATION


9.1           TERMINATION EVENTS


This Agreement may, by notice given prior to or at the Closing, be terminated:


(a)           by either Buyer or Seller if a material breach of any provision of
this Agreement has been committed by the other party and such breach has not
been waived;


(b)           (i) by Buyer if any of the conditions in Section 7 has not been
satisfied as of the Closing Date (other than through the failure of Buyer to
comply with its obligations under this Agreement) and Buyer has not waived such
condition on or before the Closing Date; or (ii) by Seller, if any of the
conditions in Section 8 has not been satisfied of the Closing Date (other than
through the failure of Seller to comply with their obligations under this
Agreement) and Seller has not waived such condition on or before the Closing
Date;


(c)           by mutual consent of Buyer and Seller; or


(d)           by either Buyer or Seller if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement) on or before September
1, 2008, or such later date as the parties may agree upon in writing.


9.2           EFFECT OF TERMINATION


Each party's right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 9.1, all further obligations of the parties under
this Agreement will terminate, except that the obligations in Sections 11.1 and
11.3 will survive; provided, however, that if this Agreement is terminated by a
party because of the breach of the Agreement by the other party or because one
or more of the conditions to the terminating party's obligations under this
Agreement is not satisfied as a result of the other party's failure to comply
with its obligations under this Agreement, the terminating party's right to
pursue all legal remedies will survive such termination unimpaired.


10.           INDEMNIFICATION; REMEDIES


10.1         SURVIVAL


All representations, warranties, covenants, and obligations in this Agreement,
will survive the Closing until the first anniversary of the Closing Date.
 
- 11 -

--------------------------------------------------------------------------------




10.2         INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER


Seller will indemnify and hold harmless Buyer and its Representatives
(collectively, the "Indemnified Persons") for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage, expense (including
reasonable attorneys' fees) involving a third-party claim (collectively,
"Damages"), arising from: (a) any breach of any representation or warranty made
by Seller in this Agreement; or (b) any claim by any Person for brokerage or
finder's fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such Person with either Seller or
any Acquired Company (or any Person acting on their behalf) in connection with
any of the Contemplated Transactions.


10.3         INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER


Buyer will indemnify and hold harmless Seller and its Representatives,
stockholders, controlling persons, and affiliates (collectively, the
"Indemnified Persons") for, and will pay to the Indemnified Persons the amount
of any Damages arising from: (a) any breach of any representation or warranty
made by Buyer in this Agreement, or (b) any claim by any Person for brokerage or
finder's fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by such Person with Buyer (or any Person
acting on its behalf) in connection with any of the Contemplated Transactions.


10.4         LIMITATIONS ON AMOUNT--SELLER


Seller will have no liability (for indemnification or otherwise) with respect to
the matters described in Section 10.2 until the total of all Damages with
respect to such matters exceeds $10,000, and then only for the amount by which
such Damages exceed $10,000.  Seller’s total liability under Section 10.2 for
Damages shall not exceed seventy-five percent (75%) of the Purchase Price.


10.5         LIMITATIONS ON AMOUNT--BUYER


Buyer will have no liability (for indemnification or otherwise) with respect to
the matters described in Section 10.3 until the total of all Damages with
respect to such matters exceeds $10,000, and then only for the amount by which
such Damages exceed $ 10,000.  Buyer’s total liability under Section 10.3 for
Damages shall not exceed seventy-five percent (75%) of the Purchase Price.


11.           GENERAL PROVISIONS


11.1         EXPENSES


Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants.  In the event of termination of this Agreement, the
obligation of each party to pay its own expenses will be subject to any rights
of such party arising from a breach of this Agreement by another party.
 
- 12 -

--------------------------------------------------------------------------------




11.2         PUBLIC ANNOUNCEMENTS


Any public announcement or similar publicity with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as Seller determines. Unless consented to by the other party in
advance or required by Legal Requirements, prior to the Closing the parties
shall keep this Agreement strictly confidential and may not make any disclosure
of this Agreement to any Person. Seller and Buyer will consult with each other
concerning the means by which the Acquired Companies' employees, customers, and
suppliers and others having dealings with the Acquired Companies will be
informed of the Contemplated Transactions, and Buyer will have the right to be
present for any such communication.


11.3         CONFIDENTIALITY


Between the date of this Agreement and the Closing Date, Buyer and Seller will
maintain in confidence, and will cause their Representatives to maintain in
confidence, and not use to the detriment of another party or an Acquired Company
any written, oral, or other information obtained in confidence from another
party or an Acquired Company in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary and appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (c) the furnishing or use of such information is required by
legal proceedings.


If the Contemplated Transactions are not consummated, each party will return or
destroy as much of such written information as the other party may reasonably
request.


11.4         NOTICES


All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth at
addresses set forth on the signature page hereof (or to such other addresses and
telecopier numbers as a party may designate by notice to the other party).


11.5         ENTIRE AGREEMENT AND MODIFICATION


This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes (along with the documents referred to in
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the party to be charged
with the amendment.
 
- 13 -

--------------------------------------------------------------------------------


 
11.6         ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS


Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties  Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.
 
11.7         SEVERABILITY


If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


11.8         SECTION HEADINGS, CONSTRUCTION


The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word "including" does not limit the preceding words or terms.  With regard to
all dates and time periods set forth or referred to in this Agreement, time is
of the essence.


11.9         GOVERNING LAW


This Agreement will be governed by the laws of the State of Delaware without
regard to conflicts of laws principles.


11.10       COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.


Buyer:  Zhanpeng Wang
 
Seller:  NCN Group Limited
                 
By
/s/ Zhangpeng Wang  
By
/s/ Godfrey Hui  
Name:
Zhangpeng Wang
 
Name:
Godfrey Hui
       
Title:
Director
 

 
 
- 14 -

--------------------------------------------------------------------------------